EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 20th day of
October, 2006, by and between Alta Alliance Bank, a California corporation
(hereinafter “Bank”), and Arnold T. Grisham, an individual (hereinafter
“Executive”).

RECITALS:

A. Bank is a newly organized entity that will be engaged in the business of
commercial banking;

B. Executive will be employed at will by Bank as its President and Chief
Executive Officer, subject to the terms and conditions of this Agreement;

C. The services to be rendered by the Executive under this contract require
professional education, skills and experience; and

D. The parties desire to provide the terms and conditions of employment and the
benefits to be provided by the Bank to the Executive.

AGREEMENTS

A. POSITIONS AND DUTIES

1. Position and Responsibilities. During the term of this Agreement, Executive
will serve as the President and Chief Executive Officer of Bank and will report
to Bank’s Board of Directors (the “Board”) and to the Chief Executive Officer of
the Bank’s holding company (the “CEO”), Western Alliance Bancorporation
(“Company”). In this capacity, Executive shall have such duties, authorities and
responsibilities as are commensurate with such position(s) and such other duties
and responsibilities as the Board or the Company shall designate that are
consistent with such position(s). Executive will devote his full time to the
affairs of Bank and will faithfully and diligently perform all such duties and
responsibilities. During the term of this Agreement, Executive (a) will devote
his full working time, attention, energies and skills exclusively to the
business and affairs of Bank and its affiliates; (b) will exercise the highest
degree of loyalty and the highest standards of conduct in the performance of his
duties; (c) will not, except as noted herein, engage in any other business
activity, whether or not such business activity is pursued for gain, profit or
other pecuniary advantage, without the express written consent of the Bank; and
(d) will not take any action that deprives the Bank of any business
opportunities or otherwise act in a manner that conflicts with the best
interests of the Bank or that is detrimental to the business of the Bank;
provided, however, this Section 1 shall not be construed as preventing Executive
(y) from investing his personal assets in such form or manner as will not
require his services in the daily operations and affairs of the businesses in
which such investments are made, or (z) from participating in charitable or
other not-for-profit activities as long as such activities do not interfere with
Executive’s work for the Bank (or its affiliates).

1

2. Board of Directors; Holding Company Officer. So long as this Agreement is in
effect, Executive also will serve as a member of the Board of Directors of the
Bank and will be an executive officer of the Company. Unless otherwise agreed to
in writing by the parties, any termination of Executive’s employment pursuant to
Section C below shall constitute his resignation as both a director of the Bank
and an officer of the Company, without any further notice or action by either
party.

B. COMPENSATION AND RELATED MATTERS.

1. Base Salary. Subject to termination of this Agreement pursuant to Section C
below, Executive will be entitled to receive an annual base salary (the “Base
Salary”) in the amount of $200,000 in the first year of this Agreement, $210,000
in the second year, and $220,000 in the third year. Thereafter, Executive’s Base
Salary may be adjusted at such times and in such amounts as the CEO and the
Company’s Compensation Committee (the “Committee”), in its sole discretion,
deems just and equitable. The Base Salary shall be payable in equal installments
in accordance with Bank’s general salary payment policies in effect during the
term hereof.

2. Annual Bonus. In addition to the Base Salary, after the Bank has achieved
profitability for a fiscal year, Executive will be eligible to receive an annual
performance bonus (the “Annual Bonus”), determined in accordance with the
Company’s compensation policies, standards and procedures, as these may change
from time to time in Company’s sole discretion.

3. Benefit Plans. Executive will be afforded the benefits associated with any
group benefit plan, medical plan, disability insurance plan, life insurance plan
and/or any other benefit plans either currently in effect or as may be
established from time to time by Bank for which an officer of Bank is or may be
eligible to participate. Further, Executive may participate in any incentive
compensation plan, pension or profit sharing plan and any incentive stock option
or other stock plan either currently in effect or as may be established from
time to time by Bank or the Company for which an officer of Bank or an executive
officer of the Company is or may be eligible to participate. Notwithstanding the
foregoing, Executive will not be entitled to participate in any discretionary
plan unless participation is approved by Bank in accordance with the terms and
conditions of such plan.

4. Expenses. Bank will pay for or reimburse Executive for all ordinary and
necessary business expenses and promotional expenses incurred or paid by
Executive in furtherance of Bank’s business, all of which will be paid in
accordance with Bank’s policies and procedures of general application. Executive
agrees to submit to Bank such documentation as may be necessary to substantiate
such expenses.

5. Office Facilities. Bank will operate and maintain facilities, and will
provide at its expense, equipment and supplies, suitable to Executive’s position
and adequate for the performance of his duties under and pursuant to this
Agreement.

2

6. Vacation. Executive will be entitled to a paid annual vacation of 20 days
during each calendar year of this Agreement to be pro rated in accordance with
Bank policy during any partial year of service under this Agreement. Executive’s
vacation will be scheduled at those times most convenient to the Bank’s
business, as determined by the Board and the CEO.

7. Illness and Disability. Executive will be entitled to sick leave each
calendar year in accordance with normal Bank policy, to be pro rated during any
partial year of service under this Agreement.

C. TERM AND TERMINATION.

1. Notwithstanding any other term or provision of this Agreement, Executive
shall be an “at will” employee of the Bank. This Agreement shall begin as of the
date hereof and shall continue in effect until terminated as provided in this
Section C.

2. Termination for Cause. Upon termination of Executive’s employment hereunder
for cause, Executive will be entitled to receive only such compensation and
benefits as are due Executive through the effective date of such termination.
The term “Cause” for purposes of this Agreement shall mean any of the foregoing
acts or circumstances:

(a) Executive’s conviction of or entrance of a plea of guilty or nolo contendere
to a felony;

(b) Fraudulent conduct by Executive, whether or not in connection with the
business affairs of the Bank;

(c) Theft, embezzlement, or other criminal misappropriation of funds by
Executive, whether or not from the Bank;

(d) An order from the Federal Deposit Insurance Corporation, the California
Department of Financial Institutions or other state or federal agency having
regulatory jurisdiction over the Bank’s or the Company’s business affairs
requiring Executive to be removed from office pursuant to authority granted by
applicable law;

(e) Executive’s failure to comply with any reasonable and lawful direction of
the Board or the CEO, any provision of this Agreement, or any rule, regulation
or policy established by the Board or the Company from time to time regarding
the conduct of the Bank’s business; or

(f) Executive’s failure to perform his duties and responsibilities hereunder in
good faith and in accordance with reasonable business judgment, as determined by
the Board or the Company reasonably and in good faith.

3

The Bank will provide written notice of a termination for cause hereunder and,
with respect to a purported violation of paragraph (e) above that is curable
within 30 days of notice thereof, as determined in the sole discretion of the
Bank, will afford Executive an opportunity to cure the purported violation
during such 30-day period.

3. Termination Upon Voluntary Resignation. In the event Executive voluntarily
resigns his employment Bank (except on account of a material demotion or a
material reduction in responsibility), Executive will be entitled to receive
only such compensation and benefits as are due Executive through the effective
date of such resignation.

4. Termination Upon Death of Executive. If Executive dies, then this Agreement
will terminate and Bank will pay to Executive’s spouse, or if no spouse is then
living, then to the estate of Executive, the compensation and benefits
(including any life insurance benefits provided to Executive’s estate under
Bank’s standard policies as in effect) due Executive through the date of his
death.

5. Termination Upon Disability of Executive. If, during the term of this
Agreement, Executive is unable to perform the services required of Executive
pursuant to this Agreement for a continuous period of three months due to
disability or incapacity by reason of any physical or mental illness or
drug/alcohol addiction, then Bank will have the right to terminate this
Agreement at the end of said three-month period. Executive will be entitled to
his normal compensation and benefits through the date of his termination, plus
the severance compensation described in Section C.6 hereof.

6. Termination by Bank Other than for Cause. Except as otherwise provided in
Subsection 7 below, if Bank elects to terminate Executive’s employment hereunder
(which shall include a material demotion or a material reduction in
responsibility) for any reason other than for cause, Executive will be entitled
to receive an amount equal to eighteen (18) months salary (at a monthly rate
based upon Executive’s then current or last annual Base Salary under section
B(1) of this Agreement). The Bank may satisfy its obligations under this
Subsection 6, at its option, either (i) by tendering Executive a lump sum
severance payment equal to the amount Executive is entitled to receive for the
remaining term of this Agreement, or (ii) by payment of 18 equal monthly
installments.

7. Termination by Bank Following Change of Control. In the event this Agreement
or Executive’s employment is terminated (which shall include a material demotion
or a material reduction in responsibility) without Cause within twelve
(12) months after the occurrence of a Change of Control, then the Bank, or any
assignee or successor in interest, shall pay Executive an amount equal to
twenty-four (24) months salary (at a monthly rate based upon Executive’s then
current or last annual Base Salary under section B(1) of this Agreement). The
Bank may satisfy its obligations under this Subsection 6, at its option, either
(i) by tendering Executive a lump sum severance payment equal to the amount
Executive is entitled to receive for the remaining terms of this Agreement, or
(ii) by payment of 24 equal monthly installments. For the purposes of this
Agreement, a “Change of Control” shall be deemed to have occurred in any of the
following instances:

(a) The dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity;

(b) The sale of all or substantially all of the Company’s assets to another
person or entity; or

(c) Any transaction (including without limitation a merger or reorganization in
which the Company is the surviving entity) which results in any person or entity
(other than persons who are stockholders or Affiliates immediately prior to the
transaction) owning 50% or more of the combined voting power of all classes of
stock of the Company. For purposes of this subsection (c), “Affiliate” shall
mean any company or other trade or business that directly or indirectly
controls, is controlled by or is under common control with the Company within
the meaning of Rule 405 of Regulation C under the Securities Act.

8. Release. Receipt of payment or other benefits to be provided to Executive
under this Agreement following termination of Executive’s employment hereunder
will be subject to Executive’s compliance with any reasonable and lawful
policies or procedures of Bank relating to employee severance including, but not
limited to, (i) the execution and delivery by Executive of a release reasonably
satisfactory to Bank of any and all claims that Executive may have against Bank
or any related person, except for the continuing obligations provided herein or
the gross negligence of Bank, and (ii) an agreement that Executive not disparage
Bank.

D. CONFIDENTIALITY; RESTRICTIVE COVENANTS.

1. Confidentiality. Executive acknowledges that Bank competes in the highly
competitive banking industry. Executive further acknowledges that Bank will
acquire certain confidential business information and trade secrets, including
(without limitation) customer lists and other customer information, mailing
lists, pricing information, sales data, business techniques and know-how, which
confidential business information and trade secrets will be utilized by Bank to
obtain a competitive advantage. Executive further acknowledges that the
continued confidentiality of such business information and trade secrets is
vital to the Bank’s continued competitiveness. Executive agrees to hold all such
confidential business information and trade secrets received from Bank in the
strictest confidence and, unless the Executive shall first secure advance
written permission from Bank, Executive will not divulge, disclose or
communicate (directly or indirectly) to any other person, firm or corporation in
any manner whatsoever any of Bank’s confidential business information or trade
secrets irrespective of whether Executive remains employed by Bank. Upon
termination of employment with Bank, for any reason whatsoever, Executive shall
promptly deliver to Bank all manuals, letters, notes, notebooks, reports,
customer lists, mailing lists, pricing lists, sales data and all other material
and records of any kind (and all copies thereof) pertaining to Bank’s business
that may be within Executive’s possession or control.

2. Noncompetition. During his employment hereunder and for a period of 24 months
thereafter (together, the “Restrictive Period”), Executive will not, within the
Restricted Geographic Area, engage in any Competitive Business (a) in the same
or similar capacity or function to that in which Executive worked for the Bank,
(b) in any executive level or senior management capacity, or (c) in any other
capacity in which Executive’s knowledge of the Bank’s confidential information
or the customer goodwill Executive helped to develop on behalf of the Bank would
facilitate or support Executive’s work for such competitor or competitive
enterprise. For purposes of this Agreement, the term “Restricted Geographic
Area” means Alameda, Contra Costa, San Francisco and Santa Clara Counties,
California. For purposes of this Agreement, the term “Competitive Business”
means any business that provides products and services similar to and
competitive with the products and services provided by the Bank (or any of its
subsidiaries or affiliates) as of the date of termination of employment.
Notwithstanding the foregoing, Executive may make and retain investments in less
than five percent (5%) of the equity of any entity engaged in a Competitive
Business, if such equity is listed on a national securities exchange or
regularly traded in an over-the-counter market.

3. No Solicitation of Employees. During the Restrictive Period, Executive shall
not, directly or indirectly, on behalf of Executive or any other person, employ
or solicit for employment by other than the Bank or an affiliate any person
known by Executive to be employed by the Bank or any affiliate at the time of
such employment or solicitation.

4. No Solicitation of Customers. During Executive’s employment with the Bank and
for a period of one year after the date such employment is terminated for any
reason, Executive shall not: (i) provide, sell, market or endeavor to provide,
sell or market any Competing Products/Services to any of the Bank’s Customers,
or otherwise solicit or communicate with any of the Bank’s Customers for the
purpose of selling or providing any Competing Products/Services, and (ii) urge,
induce or seek to induce any of the Bank’s Customers to terminate their business
with the Bank or to cancel, reduce, limit or in any manner interfere with the
Bank’s Customers’ business with the Bank. For purposes of this Agreement, the
term “Competing Products/Services” means any products or services similar to or
competitive with the products or services offered by the Bank (or any of its
subsidiaries or affiliates). For purposes of this Agreement, the term “Bank’s
Customers” means any person or entity that has engaged in any banking services
with, or has purchased any products or services from, the Bank (or any of its
subsidiaries or affiliates) at any time during the period of Executive’s
employment with the Bank.

5. Specific Performance; Forfeiture of Severance. Executive acknowledges that a
violation on Executive’s part of any of the covenants contained in this
Section D would cause immeasurable and irreparable damage to Bank. Accordingly,
Executive agrees that Bank shall be entitled to injunctive relief in any court
of competent jurisdiction (including, but not limited to, temporary restraining
orders, preliminary injections and/or permanent injunctions), without having to
post any bond or other security, to restrain or prohibit any actual or
threatened violation of any such covenant. In addition, whether or not Bank
seeks or obtains such injunctive relief, if Bank determines that Executive has
violated any of the covenants contained in this Section D, or if Executive shall
challenge the validity or enforceability of any such covenant in any judicial or
non-judicial proceeding, Executive immediately shall (a) forfeit his right to
receive (and Bank shall no longer be obligated to pay) any amounts otherwise
payable to Executive under Subsections (6) and (7) under Section C above, and
(b) repay to Bank all such amounts received by Executive. Bank and Executive
acknowledge and agree that the foregoing remedies are in addition to, and not in
lieu of, any and all other legal and/or equitable remedies that may be available
to Bank in connection with Executive’s breach, or threatened breach, of any
covenant provision set forth in this Section D. Executive agrees that in the
event that any arbitrator or court of competent jurisdiction shall finally hold
that any provision of this Section D is not enforceable for any reason against
Executive, the provisions of such this Section D shall not be rendered void, but
shall apply to such extent as such arbitrator or court may determine constitutes
a reasonable restriction under the circumstances.

6. Survival. This Section D shall survive the termination of Executive’s
employment with Bank and shall be binding upon Executive’s successors and
assigns.

E. INDEMNIFICATION

In addition to any other indemnification rights Executive may have, and subject
to any limitations imposed by the Bank’s Articles of Incorporation or Bylaws (as
may amended from time to time) or by applicable laws and regulations, Bank will
indemnify Executive against all expenses incurred by him (including by example
and not limitation, attorneys’ fees, judgments, fines and penalties which may be
incurred, rendered or levied in any legal matter brought against him) for or on
account of any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, with respect to which
he was or is a party or is threatened to be made a party, by reason of the fact
that he is or was an officer, director, employee or agent of Bank or the
Company, or is or was serving at the request of Bank or the Company as an
officer, director, employee or agent of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise if he acted, or
omitted to act, in good faith and in a manner he reasonably believed to be in or
not opposed to the best interest of Bank or the Company, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful.

F. MISCELLANEOUS.

1. Notices. Any notice, election or communication to be given under this
Agreement will be in writing and delivered in person or deposited, certified or
registered, in the United States mail, postage prepaid, addressed as follows:

         
If to Bank:
  Chairman of the Board

 
  1951 Webster
 
  Oakland, California 94612

With Copy To:
  Western Alliance Bancorporation

 
  2700 West Sahara Avenue
 
  Las Vegas, Nevada 89102

 
  Attention: Chief Executive Officer


4

         
If to Executive:
  Arnold T. Grisham

 
  7831 Hansom Drive
 
  Oakland, California 94605


or to such other address as Bank or Executive may, from time to time, designate
in writing by notice hereunder. Notices delivered hereunder will be deemed
effective on the date of delivery, if it is delivered in person, or when
deposited in the U.S. mail, postage prepaid.

2. Entire Agreement. This Agreement constitutes and embodies the full and
complete understanding and agreement of the parties hereto with respect to the
subject matter hereof, and supersedes all prior understandings or agreements,
whether oral or in writing.

3. Amendment. This Agreement may only be amended in writing and signed by both
parties hereto.

4. Binding Nature. This Agreement will be binding upon and inure to the benefit
of Bank and its successors and assigns, and upon Executive and his heirs and
legal representatives.

5. Captions; Headings. The captions and paragraph headings included in this
Agreement are for convenience of reference only and do not constitute a part of
this Agreement.

6. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be considered a duplicate original.

7. Withholding. Executive acknowledges and agrees that payments made to
Executive by Bank pursuant to the terms of this Agreement may be subject to tax
withholding and that Bank may withhold against payments due Executive any such
amounts as well as any other amounts payable by Executive to Bank.

8. Assignment by Bank. Nothing in this Agreement will preclude Bank from
consolidating or merging into or with, or transferring all or substantially all
of Bank’s assets to, another corporation or entity that assumes this Agreement
and all obligations and understandings of Bank hereunder. Upon such
consolidation, merger or transfer of assets and assumption, the term “Bank” as
used herein will mean such other corporation or entity, and this Agreement will
continue in full force and effect.

9. Assignment by Executive. This Agreement, or any right or interest hereunder,
may not be assigned by Executive, his beneficiaries or legal representatives,
without Bank’s prior written consent, provided, however, that nothing in this
subsection will preclude Executive from designating a beneficiary to receive any
benefit hereunder upon Executive’s death, or will preclude the executors,
administrators or other legal representatives of Executive or his estate from
assigning any right or interest hereunder to the person or persons entitled to
such right or interest.

5

10. Modification. No modification, supplement, amendment or waiver of this
Agreement will be binding unless executed in writing by both Bank and Executive.
A waiver of any of the provisions of this Agreement will not be deemed to or
constitute a waiver of any other provision hereof, nor will any such waiver
constitute a continuing waiver unless otherwise expressly provided.

11. Governing Law. This Agreement has been executed and delivered in the State
of California, and its validity, interpretation, performance and enforcement
will be governed by the laws of that state.

12. Arbitration. Except as provide in Subsection (5) of Section D above
regarding injunctive relief, any controversy or claim arising out of or relating
to this Agreement or the breach thereof, shall be settled by binding arbitration
in the City of Oakland, California, in accordance with the laws of the State of
California by three arbitrators, one of whom shall be appointed by the Bank, one
by Executive and the third of whom shall be appointed by the first two
arbitrators. The arbitration shall be conducted in accordance with the rules of
the American Arbitration Association, except with respect to the selection of
arbitrators which shall be as provided in this Subsection 12. Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The expenses of arbitration, and the fees of the
arbitrators, shall be paid by the party determined by the arbitrators as the
non-prevailing party. In addition, the prevailing party shall be entitled to
recover its costs, including reasonable attorneys’ fees, incurred in connection
with the arbitration, any proceeding under Subsection (5) of Section D and any
subsequent enforcement of any arbitration award in court.

IN WITNESS WHEREOF, this Agreement is entered into the day and year first above
written.

     
ALTA ALLIANCE BANK
  ‘EXECUTIVE’
 
   
By: /s/ Steven Callaway
  /s/ Arnold T. Grisham
 
   
Its: Chairman of the Board
  Arnold T. Grisham
 
 

 
   
CONSENT OF COMPANY:
 

 
   
Western Alliance Bancorporation
 

 
   
By: /s/ Robert Sarver
 

 
 

Its: CEO
 

 
 

 
   

6